DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 7/22/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-10, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. “Sun” US 2018/0139013.

Regarding claims 1 and 14, Sun teaches a method and an apparatus implemented in a network device, comprising: one or more processors; and one or more memories comprising computer program codes, the one or more memories and the computer program codes configured to, with the one or more processors, cause the apparatus at least to: 
allocate, based on respective quality of service, QoS, priority of a plurality of terminal devices, respective ARQ indicator channels for the plurality of terminal devices (Paragraphs 8 and 12 disclose a base station in communication with UEs.  QoS values are classified and are tied to HARQ timing which is equivalent to the claimed priority based on QoS.  The base station sends/allocates HARQ for the terminals based on QoS, see also Paragraph 75.  The base station communicates with a plurality of UEs; Paragraph 80); 
transmit the allocation result to the plurality of terminal devices (Paragraphs 75 and 80 disclose a base station sending HARQ allocations to the UEs); and 
transmit respective ARQ indicators on the allocated respective ARQ indicator channels to the plurality of terminal devices (the information is transmit to the UEs on the allocated channels (PHICH); Paragraph 8 and 85).

Regarding claims 2 and 15, Sun teaches a device with a higher QoS priority is allocated with an ARQ indicator configured with less number of ARQ indicators (UEs are classified according to QoS delay and the longer delay corresponds to a longer HARQ timing; Paragraph 12.  As the ARQ indicators are not defined in the claim language, the Examiner views the longer delay/longer HARQ timing to mean less ARQ indicators).

Regarding claim 8, Sun teaches started allocation ARQ indicator group is randomly selected (Paragraph 15 teaches the PHICH and PHICH groups.  As the claim only requires there to be one group the term randomly carries no weight since you can only select the one group).

Regarding claim 9, Sun teaches the ARQ indicator is a PHICH and the ARQ indicator is a PHICH group (Paragraph 15 teaches the PHICH and PHICH groups).

Regarding claim 10, Sun teaches a method implemented in a terminal device, comprising: 
Receiving, from a network device, an allocation result of ARQ, indicator channel (Paragraphs 8 and 12 disclose a base station in communication with UEs.  QoS values are classified and are tied to HARQ timing which is equivalent to the claimed priority based on QoS.  The base station sends/allocates HARQ for the terminals based on QoS, see also Paragraph 75.  The base station communicates with a plurality of UEs; Paragraph 80); 
Receiving, from the network device, an ARQ indicator on the allocated ARQ indicator channel Wherein the allocation of the ARQ indicator channel is based on the QoS priority of the terminal devices (Paragraphs 75 and 80 disclose a base station sending HARQ allocations to the UEs.  The information is transmit to the UEs on the allocated channels (PHICH); Paragraph 8 and 85).

Regarding claim 13, Sun teaches the ARQ indicator is a PHICH and the ARQ indicator is a PHICH group (Paragraph 15 teaches the PHICH and PHICH groups).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Mochizuki et al. “Mochizuki” US2021/0126753.

Regarding claim 6, Sun does not disclose QoS class identifiers; however, Mochizuki teaches that priorities may be assigned to devices according to QoS or QCI required for communications; Paragraphs 1133 and 1135.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Sun to include the priorities are indicates by QoS QCI as taught by Mochizuki.
	One would be motivated to make the modification such that priorities may be assigned to terminals according to a required amount of latency or error rates for communications within URLLC as taught by Mochizuki; Paragraphs 1133 and 1135.

Regarding claim 11, Sun does not disclose QoS class identifiers; however, Mochizuki teaches that priorities may be assigned to devices according to QoS or QCI required for communications; Paragraphs 1133 and 1135.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Sun to include the priorities are indicates by QoS QCI as taught by Mochizuki.
	One would be motivated to make the modification such that priorities may be assigned to terminals according to a required amount of latency or error rates for communications within URLLC as taught by Mochizuki; Paragraphs 1133 and 1135.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Martini US 2014/0343989

Regarding claim 7, Sun does not expressly disclose when a device is associated with two or more priorities, the highest priority is used; however, Martini teaches when a user is associated with multiple groups with different priorities, the user uses the priority with respect to the highest priority group (Manager user group 106C); Paragraph 39.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Sun to include if the user is associated with different priorities to use the priority which is the highest as taught by Martini.
	One would be motivated to make the modification such that the user can operate/access information/resources based on the highest priority group as taught by Martini; Paragraph 39.

Regarding claim 12, Sun does not expressly disclose when a device is associated with two or more priorities, the highest priority is used; however, Martini teaches when a user is associated with multiple groups with different priorities, the user uses the priority with respect to the highest priority group (Manager user group 106C); Paragraph 39.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Sun to include if the user is associated with different priorities to use the priority which is the highest as taught by Martini.
	One would be motivated to make the modification such that the user can operate/access information/resources based on the highest priority group as taught by Martini; Paragraph 39.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
Regarding the independent claims, Applicant argues the prior art, Sun, does not teach any of the limitations.  Applicant states Sun teaches the reception and use of HARQ is not the same as the ARQ recited in claim 1 because it is well known that HARQ operates at the PHY layer and controlled by the MAC and thus if the received data has an error, then the receiver buffers the data and requests re-transmission from the transmitter.  Applicant further states ARQ operates at the RLC layer and if the data has an error, which is passed through the HARQ operations, then it is discarded and a new re-transmission is requested.  Applicant concludes that it is improper to read ARQ on the HARQ of Sun.
The Examiner respectfully disagrees. HARQ is a better technique to use than ARQ.  HARQ utilizes the conventional ARQ technique and improves it by including error correction techniques.  In other words, HARQ includes the use of ARQ.  The claims do not go into the detail of the actual ARQ processing on particular layers or performing a discarding of a packet before asking for a retransmission and thus lacks any differentiation with the HARQ of Sun.  The claims merely recite allocating/transmitting ARQ indicators on PHICH channels (HARQ channels, see applicant’s published paragraph 2).  Therefore, the teachings of Suns’ HARQ properly read on the claimed ARQ.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419